Mr. Justice Moore
delivered the opinion of the court.
This suit was commenced July 28, 1915, by Minnie T. Reed against the Oregon-Washington Railroad & Navigation Company, a corporation, to reform a deed executed April 2, 1907, by the plaintiff and her husband to the defendant’s predecessor; to enjoin interference with or trespassing upon her real property, and to recover $3,000 as damages for injuries to her lands. The complaint in this suit is similar to the cross-bill filed in the case of the defendant herein as plaintiff against Mrs. Reed and her husband. The answer in this suit denies the material averments of the complaint, and for a further defense sets forth *422the facts in substance as stated in the complaint in the suit last mentioned. The reply herein put in issue the allegations of new matter in the answer to which it is responsive. Based on these issues the cause was tried with that of the Oregon-Washington Railroad & Navigation Company, a corporation, against Frank H. Reed and Minnie T. Reed, resulting in special findings by the jury as detailed in the statement of facts preceding the opinion in that case. Founded upon these special verdicts and a consideration of the evidence received, it was decreed that the Railroad Company was the owner and entitled to the possession of all the real property conveyed to it April 2, 1907, by Mr. and Mrs. Reed, who with their agents, etc., were perpetually enjoined from interfering with or trespassing upon such real property, except at a private right of way to be made and maintained by them across the railway track in such a manner, however, as not actually, imminently or potentially to injure the Railroad Company or prevent it from using such real property for railway purposes, and refusing to award to Mrs. Reed any damages. From this decree she appeals.
The facts involved in the case of the Oregon-Washington Railroad & Navigation Company against Mr. and Mrs. Reed, and the reasons upon which our decision rests, are deemed to have been sufficiently set forth in the opinion in that suit, thereby rendering it unnecessary further to consider any of the questions presented by this appeal. The decree herein is therefore affirmed. Affirmed. Rehearing Denied.
Supplemental Petition for Rehearing Denied.
Mr. Chief Justice McBride, Mr. Justice McCamant and Mr. Justice Burnett concur.